Exhibit 1.01 – Conflict Minerals Report Conflict Minerals Report of Oil States International, Inc. In accord with Rule 13p-1 under the Securities Exchange Act of 1934 This is the Conflict Mineral Report of Oil States International, Inc. (the Company or Oil States) for calendar year 2013 (excepting conflict minerals that, prior to January 31, 2013, were located outside of the supply chain) in accord with Rule 13p-1 under the Securities Exchange Act of 1934 (“Rule 13p-1”). 1.Introduction The intent of this Conflict Minerals Report (CMR) is to describe Oil States due diligence process in accordance with Rule 13p-1 requirements. 2.SOR Facility Description Oil States’ tier 1 suppliers were requested to use the Electronic Industry Citizenship Coalition (EICC) and Global e-Sustainability Initiative (GeSI) Conflict Minerals Due Diligence Template (EICC-GeSI Template) to identify 3TG smelters and refiners (SORs) and associated countries of origin. Below is a summary of verified smelters
